An automobile owned and operated by appellee and an automobile owned by appellant and operated by his servant collided at a street intersection in the city of Evansville. Appellee sued and recovered a judgment for damages to his automobile caused by such collision.
Appellant contends the verdict of the jury is not sustained by sufficient evidence, and that the court erred in giving certain instructions.
At the time of the collision, appellee was driving his car in a northerly direction at a speed of from 12 to 15 miles per hour. Appellant's servant was going in a westerly direction, on an intersecting street, at a speed of from 30 to 40 miles an hour. When appellee reached and entered upon the street intersection, appellant's car was 25 to 30 feet from the intersection. The driver of appellant's car did not slacken his speed prior to the collision, and ran against and into appellee's car after the latter had passed beyond the center of the street intersection. *Page 265 
Appellant makes no claim that the driver of his car was not negligent. He contends that the evidence shows, as a matter of law, that appellee was negligent, and that such negligence contributed to the collision.
When appellee was 50 feet from the intersection, he saw appellant's car about 150 feet from the crossing. Both parties proceeded across the intersection without stopping. Without entering into a discussion of the evidence, it is clear that whether appellee was guilty of contributory negligence was, under the evidence, a question of fact for the jury. The jury found appellee was not contributorily negligent. The verdict is sustained by ample evidence.
There is no merit in any of the objections made to the instructions.
Judgment affirmed.